Citation Nr: 0724083	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-34 023	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or by 
reason of being housebound.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for special 
monthly compensation based on the need for the regular aid 
and attendance of another person or by reason of being 
housebound.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1958 to October 1963.

2.  On July 18, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Columbia, South Carolina, that the appellant died in February 
2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


